This cause has heretofore been ordered reversed and dismissed because of the failure of a complaint to be incorporated in the record before us. The record has been completed relative to such complaint by a supplemental transcript showing such complaint to have been properly filed, but left out of the original transcript by mistake and inadvertence upon the part of the county clerk.
The corrected transcript now containing a properly filed complaint, the order dismissing this cause is set aside, and we proceed to consider such case upon its merits.
The complaint and information appear to be regular, and such as we have heretofore upheld. *Page 63 
The statement of facts shows a search of appellant's premises in Runnels County on the 9th day of July, 1937, by officers, and the finding of 216 twelve ounce cans of beer of more than one-half of one per cent. of alcohol by volume, and that Runnels County was what is known as a "dry area."
There are no bills of exception, and the record now appearing to be regular, the complaint and information in proper form, charging possession of liquor for sale in a dry area, and the facts being deemed sufficient, this judgment is affirmed.